If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                    February 6, 2020
                Plaintiff-Appellee,

 v                                                                  No. 338891
                                                                    Wayne Circuit Court
 TERREIK JAYLEL LATHAM,                                             LC No. 16-009739-01-FC

                Defendant-Appellant.


Before: RIORDAN, P.J., and SAWYER and JANSEN, JJ.

JANSEN, J. (dissenting).

        I would conclude that the trial court erroneously denied defendant’s motion for
resentencing where defendant is entitled to be resentenced on the basis of accurate information
under People v Francisco, 474 Mich. 82, 88; 711 NW2d 44 (2006). Therefore, I respectfully
dissent.

                           I. RELEVANT FACTUAL BACKGROUND

        On September 5, 2016, between 4:00 a.m. and 4:30 a.m., defendant contacted the victim,
a prostitute who advertised her services on Backpage.com. Defendant agreed to pay $60 for
vaginal and oral sex with the victim. Defendant and the victim met at a Citgo gas station located
on Patton Street and Seven Mile Road in Detroit. When the victim asked to be paid, defendant
held a sharp object to her throat and forced her to have vaginal sex.

        Defendant was found guilty of first-degree criminal sexual conduct. Defendant’s
recommended sentencing guidelines range was 51 to 85 months. Defendant was assigned 10
points for Offense Variable (OV) 1, 5 points for OV 2, 10 points for OV 4, and 25 points for OV
11. Defendant was assigned a total of 50 OV points which equated to an OV level III. Defendant
was sentenced to 4 to 10 years’ imprisonment.

       On November 27, 2017, defendant filed in the trial court a motion to correct an invalid
sentence and argued that he is entitled to resentencing because OV 11 was incorrectly scored at 25
points. Defendant argued that OV 11 should have been scored zero points in accordance with
MCL 777.41(2)(c). Defendant asserted that if OV 11 was properly scored, his minimum


                                               -1-
sentencing guidelines range would have been reduced from 51 to 85 months to 42 to 70 months,
which would have placed him on the sentencing grid at OV Level II, rather than OV Level III.
Thus, defendant argued, he was entitled to be resentenced based on accurate information.

       The trial court granted defendant’s motion, in part, agreeing that OV 11 was incorrectly
scored. The trial court ordered that OV 11 be scored at zero points, thus reducing the minimum
sentencing guidelines range to 42 to 70 months. However, the trial court denied defendant’s
motion for resentencing. The trial court stated in its order that defendant’s “original sentence of
48 to 120 months falls within the guidelines of the advisory guideline minimum range.” This
appeal followed.

                               II. MOTION FOR RESENTENCING

        Defendant argues that the trial court erroneously denied his motion for resentencing where
he is entitled to be resentenced on the basis of accurate information under Francisco, 474 Mich. at
88. I agree.

       The issue of whether defendant is entitled to resentencing is a legal question which this
Court reviews de novo. Francisco, 474 Mich. at 85.

         Under MCL 769.34(10),1 “[i]f a minimum sentence is within the appropriate guidelines
sentence range, the court of appeals shall affirm that sentence and shall not remand for resentencing
absent an error in scoring the sentencing guidelines or inaccurate information relied upon in
determining the defendant’s sentence.” Moreover, in Francisco, our Supreme Court concluded
that it would be “in derogation of the law, and fundamentally unfair, to deny a defendant . . . the
opportunity to be resentenced on the basis of accurate information.” Francisco, 474 Mich. at 89-
90. This Court continues to affirm the legal principle that regardless of whether a defendant’s
sentence falls within the minimum sentencing guidelines range, a defendant is entitled to
resentencing where the sentence was calculated from erroneously scored guidelines, or the trial
court relied on inaccurate information when sentencing defendant. See People v Schrauben, 314
Mich. App. 181, 196; 886 NW2d 173 (2016); People v Sours, 315 Mich. App. 346, 350-351; 890
NW2d 401 (2016); People v Carpenter, 322 Mich. App. 523, 532; 912 NW2d 579 (2018).

        A small caveat does exist, as outlined in People v Mutchie, 468 Mich. 50; 658 NW2d 154
(2003). If a trial court indicates that, “it would have imposed the same sentence, regardless of the
scoring error,” resentencing is not required. Id. at 51. However, I would conclude that his caveat
does not apply here, because the trial court did not indicate in its order that it would have imposed
the same sentence. Rather, in its order denying defendant’s motion for resentencing, the trial court
stated that it was denying defendant’s motion because the “original sentence” imposed “falls
within the guidelines of the advisory guideline minimum range.” I would conclude that this
reasoning is legally deficient. I believe defendant’s original sentence is invalid, as it was based on
inaccurate information, i.e., the incorrect scoring of OV 11. Francisco, 474 Mich. at 89. Because


1
 This Court explicitly held in Schrauben, 314 Mich. App. at 196 n 1, that MCL 769.34(10) was not
altered or diminished by the Michigan Supreme Court’s decision in People v Lockridge, 498 Mich.
358; 870 NW2d 502 (2015) (holding that the guidelines are only advisory).

                                                 -2-
defendant is constitutionally entitled to be sentenced on accurate information, I would conclude
that a remand for resentencing is required.



                                                           /s/ Kathleen Jansen




                                              -3-